                                                                                Case 3:20-cv-06562-WHA Document 25 Filed 07/21/21 Page 1 of 5



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9
                                                                              PATRICK GRANT,                                         No. C 20-6562 WHA (PR)
                                                                         10
                                                                                             Plaintiff,                              ORDER GRANTING MOTION TO
                                                                         11                                                          DISMISS
United States District Court




                                                                                v.
                                                                         12
                               For the Northern District of California




                                                                              OFFICER HARO; OFFICER
                                                                         13   MENDEZ; SERGEANT P. GARCIA;
                                                                              WARDEN M. BITER; E.J. BORLA;
                                                                         14   C. BALLARD
                                                                         15                  Defendants.
                                                                                                                    /
                                                                         16
                                                                         17                                             INTRODUCTION
                                                                         18          Plaintiff, a California prisoner, filed this pro se civil rights case under 42 U.S.C. § 1983
                                                                         19   against officials at Salinas Valley State Prison. Following initial review of the Complaint,
                                                                         20   plaintiff’s claims against defendants Correctional Officers Haro and Mendez, Sergeant P.
                                                                         21   Garcia, and E.J. Borla, for violating his Eighth Amendment rights by failing to protect him from
                                                                         22   harm from another inmate were found cognizable. These defendants (hereinafter referred to as
                                                                         23   “defendants” unless otherwise specified) filed a motion for judgment on the pleadings under
                                                                         24   Rule 12(c) of the Federal Rules of Civil Procedure on the grounds that the Complaint does not
                                                                         25   state a cognizable claim for relief. Plaintiff has not opposed the motion, though he was granted
                                                                         26   the opportunity to do so. For the reasons discussed below, the motion is GRANTED.
                                                                         27                                              STATEMENT
                                                                         28          According to the allegations in the Complaint and its attachments:
                                                                                   Case 3:20-cv-06562-WHA Document 25 Filed 07/21/21 Page 2 of 5



                                                                          1           In August 2019, plaintiff met a new prospective cellmate at the door of his cell and
                                                                          2   asked him if he had any gang affiliation. The inmate replied that he was affiliated with a gang,
                                                                          3   and plaintiff refused him entry “because of the inherent violence that follows” from having a
                                                                          4   gang-affiliate cellmate. Haro and Mendez told plaintiff they were compatible and tried to
                                                                          5   convince plaintiff to accept the inmate as his cellmate, to no avail. Plaintiff filed an
                                                                          6   administrative grievance complaining about the attempt to assign the inmate to his cell.
                                                                          7   Defendants Garcia and Borla investigated the matter and denied the grievance. Plaintiff’s
                                                                          8   Eighth Amendment claims against these defendants is that they endangered him by attempting
                                                                          9   to assign him a gang-affiliated inmate as a cellmate.
                                                                         10                                                 ANALYSIS
                                                                         11   A.      STANDARD OF REVIEW
United States District Court




                                                                         12           Judgment on the pleadings is proper when the moving party establishes “on the face of
                               For the Northern District of California




                                                                         13   the pleadings that no material issue of fact remains to be resolved and that it is entitled to
                                                                         14   judgment as a matter of law.” Fed. R. Civ. P. 12(c). A motion for judgment on the pleadings is
                                                                         15   generally evaluated on the same legal standard as a motion to dismiss under Rule 12(b)(6) for
                                                                         16   failure to state a claim upon which relief can be granted. Lopez Reyes v. Kenosian & Miele,
                                                                         17   LLP, 525 F. Supp. 2d 1158, 1160 (N.D. Cal. 2007).
                                                                         18           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                                                         19   claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the
                                                                         20   statement need only give the defendant fair notice of what the . . . . claim is and the grounds
                                                                         21   upon which it rests.” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations and internal
                                                                         22   quotations omitted). Although in order to state a claim a complaint “does not need detailed
                                                                         23   factual allegations, . . . a plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to
                                                                         24   relief' requires . . . enough facts to state a claim for relief that is plausible on its face.” Bell
                                                                         25   Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted).
                                                                         26           Review is limited to the contents of the complaint, Clegg v. Cult Awareness Network, 18
                                                                         27   F.3d 752, 754-55 (9th Cir. 1994), including documents physically attached to the complaint or
                                                                         28
                                                                                                                                  2
                                                                                   Case 3:20-cv-06562-WHA Document 25 Filed 07/21/21 Page 3 of 5



                                                                          1   documents the complaint necessarily relies on and whose authenticity is not contested. Lee v.
                                                                          2   County of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). Allegations of fact in the complaint
                                                                          3   must be taken as true and construed in the light most favorable to the non-moving party.
                                                                          4   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). The court need not,
                                                                          5   however, “accept as true allegations that are merely conclusory, unwarranted deductions of fact,
                                                                          6   or unreasonable inferences.” Ibid. A pro se pleading must be liberally construed, and "however
                                                                          7   inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by
                                                                          8   lawyers." Twombly, 550 U.S. at 570 (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).
                                                                          9   B.      DISCUSSION
                                                                         10           Plaintiff claims that defendants violated his Eighth Amendment rights by attempting to
                                                                         11   assign him an inmate with a gang affiliation, and by denying his administrative complaints
United States District Court




                                                                         12   about said attempt.
                               For the Northern District of California




                                                                         13           The Eighth Amendment requires that prison officials take reasonable measures to
                                                                         14   guarantee the safety of prisoners. Farmer v. Brennan, 511 U.S. 825, 832 (1994). In particular,
                                                                         15   prison officials have a duty to protect prisoners from violence at the hands of other prisoners.
                                                                         16   Id. at 833. The failure of prison officials to protect inmates from attacks by other inmates or
                                                                         17   from dangerous conditions at the prison violates the Eighth Amendment when two requirements
                                                                         18   are met: (1) the deprivation alleged is, objectively, sufficiently serious; and (2) the prison
                                                                         19   official is, subjectively, deliberately indifferent to inmate health or safety. Id. at 834. A prison
                                                                         20   official is deliberately indifferent if he knows of and disregards an excessive risk to inmate
                                                                         21   health or safety by failing to take reasonable steps to abate it. Id. at 837.
                                                                         22           The allegations, even if assumed to be true and liberally construed in plaintiff’s favor,
                                                                         23   do not establish that Haro and Mendez knowingly put plaintiff in harm’s way. Plaintiff never
                                                                         24   shared a cell with the inmate whom he believed posed a threat to him, nor did the inmate ever
                                                                         25   cause any harm to plaintiff. While a prisoner need not wait until he is actually assaulted or
                                                                         26   harmed to state a claim and obtain relief. See Farmer, 511 U.S. at 845, there is no allegation
                                                                         27   indicating that there was any likelihood that the inmate would harm plaintiff, such as that the
                                                                         28
                                                                                                                                3
                                                                                    Case 3:20-cv-06562-WHA Document 25 Filed 07/21/21 Page 4 of 5



                                                                          1    inmate ever threatened to harm plaintiff, the inmate had ever committed violence, that he had
                                                                          2    any history of animosity or violence with plaintiff, or that plaintiff was affiliated with any rival
                                                                          3    gang or had any particular likelihood of being targeted by the inmate. Plaintiff has not
                                                                          4    suggested in opposition papers or in his pleadings that he could make such allegations in good
                                                                          5    faith if given leave to amend. Plaintiff’s belief that the inmate might be dangerous was based
                                                                          6    solely on plaintiff’s generalization that all inmates with gang affiliations are inherently
                                                                          7    dangerous. Such a generalization is not enough to establish that the inmate actually posed a
                                                                          8    threat to plaintiff, and it certainly is not sufficient to establish that defendants “knew” that the
                                                                          9    inmate would endanger plaintiff by sharing a cell with him.1 Even if defendants knew, as
                                                                         10    plaintiff alleges, that the inmate was affiliated with a gang, this does not mean that they knew he
                                                                         11    was a danger to plaintiff. If that were the case, then prison officials would be prohibited by the
United States District Court




                                                                         12    Eighth Amendment from ever assigning a gang-affiliated inmate to share a cell with another
                               For the Northern District of California




                                                                         13    inmate, even where there is no history of violence, threat, animosity, or particularized evidence
                                                                         14    of danger. There is no authority to support such a blanket rule.
                                                                         15                As a result, plaintiff has not stated a cognizable claim for relief against defendants
                                                                         16    Mendez and Haro under the Eighth Amendment. The liability of Garcia and Borla is based on
                                                                         17    their approval of the actions of Mendez and Haro. As the alleged actions of Mendez and Haro
                                                                         18    did not violate the constitutionl, neither did the approval of those actions by Garcia and Borla.
                                                                         19    //
                                                                         20    //
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26            1
                                                                                        The statement in the Order of Service that plaintiff alleged that the cellmate had a history of violence
                                                                         27   about which defendants knew was wrong. Plaintiff alleged simply that by virtue of his gang affiliation, about
                                                                              which defendants knew, the prospective cellmate was dangerous, not that he had committed any acts of
                                                                         28   violence.

                                                                                                                                          4
                                                                                Case 3:20-cv-06562-WHA Document 25 Filed 07/21/21 Page 5 of 5



                                                                          1                                          CONCLUSION
                                                                          2          For the reasons set out above, defendants’ motion for judgment on the pleadings is
                                                                          3   GRANTED. The Clerk shall enter judgment and close the file.
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                              Dated: July   21   , 2021.
                                                                          6                                               WILLIAM ALSUP
                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                                          7
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                         12
                               For the Northern District of California




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                            5
